
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 765
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Ms. Clarke of New
			 York (for herself, Mr.
			 Rangel, Mrs. Christensen,
			 Mr. Engel,
			 Ms. Richardson,
			 Mr. Meeks,
			 Ms. Fudge,
			 Mr. Davis of Illinois,
			 Mr. Lewis of Georgia,
			 Mr. Jackson of Illinois,
			 Mr. West, Mr. Rush, Ms. Wilson
			 of Florida, Ms. Lee of
			 California, and Mr. Towns)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the significance of the 50th
		  anniversary of Trinidad and Tobago’s independence to the people of Trinidad and
		  Tobago and supporting the goals and ideals of Trinidad and Tobago’s
		  Independence Day.
	
	
		Whereas, on August 31, 2012, the Republic of Trinidad and
			 Tobago will celebrate their 50th anniversary of independence from Great
			 Britain;
		Whereas Trinidad was under Spanish possession until it was
			 ceded to Britain in 1802;
		Whereas Tobago was under British rule until 1814;
		Whereas the two islands of Trinidad and Tobago became one
			 state in 1889 after being under European rule over 400 years prior to their
			 independence;
		Whereas August 31, 1962, marks the full independence,
			 sovereignty, and birth of a nation and is also the day that the Republic of
			 Trinidad and Tobago’s raised its flag;
		Whereas the Republic of Trinidad and Tobago’s red, black,
			 and white flag connects the nation's people to the past present and
			 future;
		Whereas the red base of the flag represents the vigor of
			 the land, the friendliness and courage of its people, and the sun;
		Whereas the black represents the unity and strength of the
			 people, as well as the natural wealth of the country;
		Whereas the white represents the surrounding sea and the
			 purity and equality of all people under the sun;
		Whereas the Honorable Doctor Eric Eustace Williams, known
			 as the father of the nation and leader of the People’s National Movement
			 governed from 1956 until his death in 1981 as the first Prime Minister of
			 Trinidad and Tobago;
		Whereas Trinidad and Tobago has a very rich cultural
			 heritage that includes the invention of a world renowned Carnival, the steelpan
			 drum, the only musical instrument invented within the 20th century, and musical
			 styles such as Calypso, Soca, Chutney, and Limbo that are all national
			 trademarks known and recognized across the world;
		Whereas the United States is home to a large Trinidadian
			 and Tobagonian Diaspora community that has greatly contributed to the United
			 States culture and history;
		Whereas prominent Trinidadian and Tobagonian Americans
			 like Larry Felix, the Director for the United States Engraving and Printing,
			 activist in the civil rights movement and leader of the Student Nonviolent
			 Coordinating Committee (SNCC), Stokely Carmichael, basketball Hall of Famer,
			 Kareem Abdul-Jabbar, playwright Steve Carter, and actresses Tatyana Ali and Nia
			 Long have contributed greatly to the social and political landscape of the
			 United States;
		Whereas Trinidad and Tobago has earned a reputation as an
			 excellent investment opportunity for international businesses and has one of
			 the highest growth rates and per capita incomes in the Caribbean;
		Whereas Trinidad and Tobago is the leading producer of oil
			 and gas in the Caribbean, and its economy is heavily dependent upon these
			 natural resources;
		Whereas Trinidad and Tobago also supplies manufactured
			 goods, notably food products and beverages, as well as cement to the Caribbean
			 region and has transitioned from an oil-based economy to a natural gas based
			 economy;
		Whereas the Republic of Trinidad and Tobago has become
			 economically self sufficient and has continued to thrive independently over the
			 past 50 years; and
		Whereas August 31, 2012, is recognized as Trinidad and
			 Tobago Independence Day: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the significance of the 50th anniversary of Trinidad and Tobago’s
			 independence to the people of Trinidad and Tobago and supports the goals and
			 ideals of Trinidad and Tobago’s Independence Day.
		
